internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-122607-98 date date legend partnership a date year this responds to a submission from your authorized representative dated date submitted on partnership’s behalf requesting an extension of time to make an election under sec_754 of the internal_revenue_code facts on date a a partner in partnership died partnership filed its year partnership return without making a sec_754 election because partnership's accountant erroneously believed that the sec_754 election could be made on an amended_return at a later date analysis sec_754 provides that a partnership may elect to adjust the basis of partnership property in the case of a distribution_of_property or in the case of a transfer of a partnership_interest the election applies with respect to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which such election is filed and all subsequent taxable years plr-122607-98 sec_1_754-1 of the income_tax regulations provides that an election under sec_754 shall be made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed not later than the time prescribed for filing the return for such taxable_year including extensions thereof sec_1_754-1 refers to sec_1 now sec_301_9100-1 of the procedure and administration regulations for rules regarding extensions of time for filing elections under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion in this case we conclude that the requirements of sec_301_9100-1 and sec_301 have been met consequently partnership is granted an extension for making the election under sec_754 effective for year until days following the date of this letter the election should be made in a written_statement filed with the district_director for association with partnership's year return a copy of this letter should be attached to the statement except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to partnership's representative plr-122607-98 sincerely yours signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
